Citation Nr: 1439078	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-20 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) with depression, bipolar disorder and adjustment disorder ("psychiatric disorder"). 

2.  Entitlement to an initial rating in excess of 10 percent for a service-connected low back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to June 1971, from February 1985 to February 1989, and from February 2003 to April 2004.  He also completed 16 years of Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The August 2009 rating decision granted service connection for both disabilities and assigned a 30 percent rating for the psychiatric disorder and a 10 percent rating for the low back disability.  The June 2012 rating decision increased the disability rating for the psychiatric disorder to 70 percent for the entire period on appeal.  The June 2012 decision also assigned a separate rating of 10 percent for right lower extremity radiculopathy as part of the evaluation for the low back disability.  The Veteran and his wife appeared at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2013.  A transcript of the hearing is of record.  During the hearing, the Veteran's representative confirmed that the separate rating assigned for radiculopathy was not on appeal.  As such, it will not be further addressed in this decision.

The Veteran is currently represented by the American Legion through a valid power of attorney dated April 2009.  Although the Veteran submitted a Form 21-22a ("Appointment of Individual as Claimant's Representative") in favor of his wife in August 2009, it is clear from the record that the Veteran intended his wife to be his fiduciary but not his representative.  A statement from the Veteran's wife dated the same day as the Form 21-22a explained that the Veteran was not competent to handle financial matters and that the wife needed to handle all financial transactions.  In the June 2012 rating decision, the RO formally found the Veteran to be incompetent to handle VA funds.  During the Veteran's May 2013 hearing, he continued to be represented by the American Legion.  Because it is clear from the record that the Veteran intended for his wife to manage his financial affairs but not act as his representative, the Board recognizes the American Legion as the Veteran's current representative, as conferred by the April 2009 power of attorney. 


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's psychiatric disorder has been productive of total occupational and social impairment.

2.  Throughout the appeal period, considering the Veteran's pain and corresponding functional impairment, including during flare-ups, his low back disability has been manifested by pain, spasms, stiffness, weakness, and limited range of motion, with forward flexion of the thoracolumbar spine to 40 degrees and pain beginning at 35 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating of 100 percent for a psychiatric disorder during the appeal period have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 

2.  The criteria for a schedular disability rating of 20 percent, but no higher, for a low back disability during the appeal period have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding VA's duty to assist, the record reflects that the Veteran's post-service VA medical records, private medical records, and records from the Social Security Administration (SSA) have been associated with the Veteran's claims file.  The Veteran has not identified any relevant, available treatment records that have not been obtained.  

The Veteran was afforded VA psychiatric examinations in May 2008 and May 2012, and was provided VA spine examinations in February 2009 and May 2012.  The VA examination reports are adequate because they are based on the Veteran's medical history and described the disabilities in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the types of evidence that would assist in that regard.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

 As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Psychiatric Disorder

The Veteran's psychiatric disorder is currently evaluated as 70 percent disabling.  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  

Under the General Rating Formula, a 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id. 

The criteria for a 100 percent rating are total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name. Id. 

Ratings of psychiatric disabilities shall be assigned based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the various symptoms listed after the terms "occupational and social impairment with deficiencies in most areas" and "total occupational and social impairment" in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

VA treatment records reflect that the Veteran regularly sought treatment for his psychiatric disability.  According to a February 2008 VA psychiatry note, the Veteran reported that he was more depressed and was trying to control his anger.  The psychiatrist noted a short-term memory deficit and indicated that the Veteran was sometimes unable to provide information, at which point his wife would speak for him.  The psychiatrist assigned a GAF score of 55.    

A May 2008 VA psychiatric examination report indicated that the Veteran had no suicidal or homicidal thoughts, and had no delusions or hallucinations.  The examiner found recent and remote memory to be normal, with good impulse control and no episodes of violence.  She assigned a GAF score of 60, and concluded that the Veteran's disorder did not cause total social and occupational impairment.  However, she determined that the psychiatric signs and symptoms resulted in deficiencies in family relations and mood.  

In May 2008, the Veteran's son stated that the Veteran's behavior changed tremendously after he returned from Kuwait in 2004.  The son reported that every other day the Veteran's attitude and mood changed out of nowhere, and the Veteran was more depressed and kept to himself.  

According to a Function Report submitted to the SSA in February 2009, the Veteran had lost interest in everything and was unable to focus to complete tasks.  The Veteran reported that his doctor recommended his wife accompany him in social situations. 

According to a March 2009 SSA Psychiatric Review Technique, the Veteran had a GAF score of 45, was socially isolated, had problems with memory and concentration, and used medications to help control his symptoms.  

An April 2009 private consultation report indicated that the Veteran was anxious, depressed, and had a mixed mood.  The report noted that the Veteran was currently taking psychiatric medications and was attending psychotherapy for his chronic mental illness.  

In an August 2009 statement, the Veteran's wife reported that the Veteran forgot almost everything, that she needed to accompany him to all appointments, and that he could not handle financial matters.  She also stated that the Veteran had not provided a complete picture of the extent of his disability during his most recent VA examination because he was reluctant to discuss his difficulties.   

In a November 2010 statement, the Veteran's wife reported that the Veteran was very forgetful, and gave the example that whenever he cooked breakfast he forgot to turn the stove off.

A December 2010 VA psychiatry note reflected that the Veteran's memory was deteriorating.  The Veteran's wife reported that she could not leave the Veteran alone to cook because he would forget to turn the stove off.  She also reported that the Veteran's memory was getting worse and that he was socially isolated.  The psychiatrist assigned a GAF score of 45.  

According to an April 2011 VA psychiatry note, the Veteran was socially isolated, with deteriorating memory characterized by an inability to recall conversations with his wife and an inability to recall the names and faces of fellow veterans that he used to know.  The Veteran stated that his wife took care of everything.  The psychiatrist assigned a GAF score of 45. 

A December 2011 VA social work note reflected that the Veteran was only able to provide brief answers to questions and that his wife did most of the talking.  The Veteran could not recall any hobbies that he participated in.  He reported memory loss and stated that his wife managed everything.   A psychiatry note from the same month reflected that the Veteran experienced memory loss for names of close friends and relatives, and that he neglected personal hygiene.  The psychiatrist determined that the Veteran was unable to establish and maintain effective relationships with others, and assigned a GAF score of 45.

According to a February 2012 VA psychiatry note, the Veteran experienced memory loss for names of close friends and relatives.  The psychiatrist also noted that the Veteran neglected personal hygiene and that the Veteran's wife had to remind him to dress and shower.  The psychiatrist assigned a GAF score of 45. 

The Veteran was afforded an additional VA psychiatric examination in May 2012.  The examiner opined that the Veteran's psychiatric disability was characterized by occupation and social impairment with deficiencies in most areas, but did not produce total occupational and social impairment.  The examiner assigned a GAF score of 40 and observed that the Veteran was disoriented to time or place, had impaired impulse control, and had impairment of short and long term memory.  The examiner also noted depressed mood, chronic sleep impairment, circumstantial, circumlocutory or stereotyped speech, difficulty in understanding complex commands, speech intermittently illogical, obscure, or irrelevant, impaired judgment, and impaired abstract thinking.  The examiner opined that the Veteran would be unable to maintain employment due to his mental issues.  Citing the Veteran's PTSD specifically, the examiner concluded that the Veteran would be unable to interact appropriately with others, follow complex instructions, or recall information.  

In May 2013, the Veteran's son reported that the Veteran's episodes had increased in duration and belligerency.  He noted that the Veteran became forgetful and wandered off if left alone.  He also stated that family and colleagues had noticed the Veteran's outbursts, change in behavior patterns, and use of vulgar language.    

During the Veteran's May 2013 Board hearing, his wife testified that he experienced outbursts and episodes, and that she had to constantly watch him.  She stated that he had no concentration and lost track of what he was doing, and that sometimes he would forget how to eat.  During the hearing, the Veteran's wife provided the majority of the testimony on the Veteran's behalf.  

The Board finds that the Veteran's psychiatric disorder has been characterized by total occupational and social impairment during the appeal period.

The Board finds the May 2008 VA examination report to be of little probative value.  The focus of the examination report was on determining whether the condition was related to service.  As such, it provided minimal details as to the present severity of the Veteran's disability, and the conclusions reached by the examiner were not thoroughly explained.  When considering the entire body of evidence, this examination report appears to be an outlier, as evidence from before and after May 2008 show the Veteran's condition to be considerably worse than recognized during this VA examination.  A concrete demonstration of the relationship of this examination report to the rest of the evidence can be seen through the GAF scores.  During the period on appeal, most of the Veteran's GAF scores were in the 40's range, which denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) and serious impairment in social and occupational functioning (e.g., no friends, unable to keep a job).  The May 2008 GAF score of 60 was a clear outlier.

The most probative evidence in this case comes from the Veteran's VA psychiatric treatment notes, which provide the greatest degree of detail over a period of several years, as well as the statements by the Veteran's wife, who, as his caretaker, has the most familiarity and knowledge of the Veteran's condition.  VA psychiatry treatment notes have consistently shown that the Veteran was only able to provide brief answers to questions and that his wife had to speak on his behalf.  This was also found to be true at the Board hearing, based on this VLJ's observations.  VA treatment notes document the Veteran's significant memory loss, including inability to recall names of close friends and relatives, as well as neglected personal hygiene and an inability to establish and maintain effective relationships with others.  As early as August 2009, the Veteran's wife reported that the Veteran forgot almost everything, that she had to accompany him to all appointments, and that he could not handle financial matters.  She was officially appointed as his fiduciary after he was formally found to be incompetent to handle VA funds in December 2012.  The wife also reported that the Veteran required constant supervision, that he needed to be reminded of basic routines such as dressing and showering, and that his memory impairment was demonstrated by an inability to recall recent conversations with her and by forgetting to turn off the stove after cooking.  The treatment records show that the Veteran essentially was unable to function independently in social situations, and in fact he reported that his doctor had recommended his wife accompany him in any social settings.  The Veteran remained highly isolated during the appellate period, and his interactions with his wife demonstrated that she functions as his caretaker and essentially needs to supervise him constantly. 

While the May 2012 examiner concluded that the Veteran's psychiatric disability did not cause total occupational and social impairment, she nevertheless assigned a low GAF score of 40 and observed serious symptoms such as disorientation to time or place, impaired impulse control, and impairment of short and long term memory.  She also opined that the Veteran would be unable to maintain employment because he would not be able to interact appropriately with others, follow complex instructions, or recall information.  

Further, the Board recognizes that the symptoms listed under the rating criteria for a 100 percent rating are neither exhaustive nor required for such rating, but rather provide examples demonstrating total occupational and social impairment.  Here, while the Veteran does not necessarily exhibit all of the symptoms listed under the rating criteria for a 100 percent rating, the record demonstrates that he has been unable to work and unable to function socially during the appeal period.

Given the May 2012 VA examiner's determination that the Veteran's psychiatric symptoms left him completely unable to work, coupled with the severity of his symptoms as described in VA treatment records and statements from his wife, all of which demonstrate total occupational and social impairment, a 100 percent rating for a service-connected psychiatric disorder is warranted. 

Low Back Disability

The Veteran's low back disability is currently evaluated as 10 percent disabling.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  See 38 C.F.R. § 4.71a, DCs 5235-5242.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned where forward flexion of the thoracolumbar spine is to 30 degrees or less, or if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  Id. 

Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board observes that the Court has noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010). 

Note (1) provides for separate ratings for associated objective neurologic abnormalities.

Note (2) provides that the "combined range of motion" refers to sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Id. 

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Turning to the facts of the case, private treatment records from Dr. D.H. during the period on appeal showed that the Veteran underwent periodic caudal epidural steroid injections (see, e.g., January 2010 treatment note).  

A July 2008 private treatment note reflected that the Veteran's low back pain had worsened.  A September 2008 report noted spasms of the lumbosacral spine.   An October 2008 private treatment note reflected that the Veteran's back pain was exacerbated by any physical activity, and noted that sitting was the Veteran's most uncomfortable position.  During the appointment, Dr. D.H. observed that the Veteran was moderately distressed secondary to pain.
 
According to a February 2009 SSA Function Report, the Veteran stated that he could not lift more than 10 pounds, could not squat or bend well, and could only walk a quarter of a mile.  He also stated that he could only sit for a maximum of 30 minutes.  According to a March 2009 SSA disability determination, an SSA examiner found the Veteran to be disabled due, in part, to degenerative disc disease of the lumbar spine, which was listed as a secondary diagnosis. 

The Veteran was provided a VA spine examination in February 2009.  The examiner, a nurse practitioner, measured forward flexion of the thoracolumbar spine to 85 degrees without pain, and noted that repetitive testing resulted in an increase in pain but no loss of range of motion.  The Veteran reported a pain level of 6 on the pain scale, with flare-ups occurring once or twice a month that were rated as 9.  The Veteran reported additional limitation of motion and functional impairment by about 10 to 25 percent during flare-ups.  He also reported stiffness and weakness, and stated that he could only walk half a block and could not stand for more than 40 minutes.  The Veteran also described an intermittent limp, and stated that he had problems with prolonged sitting.

In a November 2010 statement, the Veteran wife's reported that the Veteran needed to use a cane.  A March 2011 VA nursing note reflected a pain rating of 8 for the lower back according to the Numeric Rating Scale.  In the Veteran's July 2011 substantive appeal, he reported that muscle spasms were severe enough to result in an abnormal gait and that he needed to use a cane.  An August 2011 VA nursing note reflected a pain rating of 7 for the lower back according to the Numeric Rating Scale.  

According to a private treatment note from October 2011, the Veteran reported frequent backaches.  In a December 2011 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the examining physician noted that the Veteran was unable to stand for extended periods of time.  A March 2012 private treatment note reflected that the Veteran continued to experience chronic low back pain. 

In May 2012, the Veteran was provided an additional VA spine examination.  According to the examination report, the Veteran reported flare-ups that were aggravated by prolonged standing.  Range of motion measurements showed forward flexion to 90 degrees, with painful motion beginning at 90 degrees.  The examiner, a nurse practitioner, found the Veteran able to perform repetitive-use testing, and noted that post-test forward flexion was 90 degrees.  The examiner also found that the Veteran did not have IVDS of the thoracolumbar spine.  She opined that the Veteran was unemployable for physical or sedentary work due to the condition of his spine. 

In May 2013, the Veteran's private physician, Dr. D.H., completed an evaluation report of the Veteran's back condition.  Range of motion measurements revealed forward flexion to 40 degrees, with pain beginning at 35 degrees.  Dr. D.H. also noted that the Veteran was unable to perform repetitive use testing due to pain.  

In the Veteran's May 2013 Board hearing, he testified that sitting up straight made his back pain worse, and that he constantly experienced back pain.  His representative needed to physically assist him when he attempted to stand up during the hearing.  The Veteran testified that standing up helped to relieve the pain, but only minimally. 

Based on the evidence of record, the Board finds that the assignment of a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine for the Veteran's low back disability is warranted for the entire appeal.  

VA and private examinations of the Veteran's spine at various points during the period on appeal have revealed varying range of motion measurements.  Range of motion findings show limitation of flexion to 40 degrees with pain beginning at 35 degrees as of May 2013.  The General Rating Formula for Diseases and Injuries of the Spine explicitly contemplates a 20 percent disability rating for these range of motion findings. 

As for the earlier part of the appeal period (i.e. prior to May 2013), although the range of motion findings do not explicitly warrant a 20 percent disability rating based upon the General Rating Formula for the Spine, the Veteran has nevertheless reported significant flare-ups during that period, as well as difficulty with prolonged sitting and standing.  See, e.g., February 2009 VA spine examination report.   SSA records and private treatment records reflected additional functional impairment that included muscle spasms, stiffness, weakness, and inability to walk more than a short distance.  Critically, an October 2008 private treatment note reflected that sitting was the Veteran's most uncomfortable position, and that his condition was exacerbated by any type of physical activity.  Although the May 2012 VA examiner measured forward flexion to 90 degrees, she simultaneously opined that the Veteran was unemployable for physical or sedentary work due to the condition of his spine, which suggests a greater severity of his condition than was explicitly evidenced by range of motion findings.  Given the Veteran's functional impairment of the spine prior to May 2013, including flare-ups, spasm, stiffness, weakness, and inability to walk more than a short distance, the Board finds that the criteria for a 20 percent rating are more nearly approximated during this earlier period.  See 38 C.F.R. §§ 4.7, 4.40, 4.45; see also Mitchell, 25 Vet. App. at 42-43; DeLuca, 8 Vet. App. at 206-07.  As a result, a 20 percent disability rating is warranted for the entire period on appeal. 

The assignment of a 40 percent rating is not warranted for any period on appeal because there has been no evidence of forward flexion limited to 30 degrees or less, or any functional equivalent, and no evidence of favorable ankylosis of the entire thoracolumbar spine.  Neither of the VA examination reports (from February 2009 and May 2012) contain such findings, nor do any of the private treatment records or the private evaluation submitted in May 2013.  As such, there is no basis to assign a rating higher than 20 percent for the Veteran's low back disability.  

The Board has considered whether evaluation under an alternative rating code would be appropriate, but has not found any to be applicable.  The Veteran has not been diagnosed with IVDS at any time during the appellate period.  According to the May 2012 VA spine examination report, the examiner determined that the Veteran did not have IVDS of the thoracolumbar spine.  Moreover, although the Veteran has reported flare-ups that occur once or twice a month, there is no evidence that the Veteran has experienced "incapacitating episodes" as defined by VA regulation.  Therefore, alternative consideration of a rating under Diagnostic Code 5243 based on IVDS is not warranted.  The Board also notes that the Veteran has already been assigned a separate rating for related radiculopathy, and at the May 2013 Board hearing, the Veteran's representative stated that the radiculopathy rating was not on appeal.          

The Board finds that the severity of the Veteran's low back disability has been shown to warrant a 20 percent disability rating during the entire appellate period.  As such, no discussion of staged ratings is necessary. 
 
TDIU and Extraschedular Consideration 

As the Veteran is being awarded the maximum schedular rating (i.e. 100 percent) for his psychiatric disorder, due, in part, to his unemployability for the entire period on appeal, there is no need for consideration of a total disability rating based on individual unemployability (TDIU).  

Referral for extraschedular consideration is not warranted in this case.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran's low back disability is manifested by pain, spasms, neurologic symptoms, flare-ups, stiffness, weakness, limitation of motion, and pain on motion.  These manifestations are addressed by the General Rating Formula for Diseases and Injuries of the Spine in 38 C.F.R. § 4.71a, DCs 5235-5243, as well as sections 4.40, 4.45, and 4.59 of the regulations, which compensate for pain, weakness, incoordination, fatigability, and functional limitations, including during flare-ups.  The Veteran's neurologic symptoms are encompassed by the rating provided under Diagnostic Code 8520, which classifies incomplete paralysis of the sciatic nerve as mild, moderate, moderately severe, and severe with marked muscular atrophy.  Thus, a comparison of the Veteran's low back disability with the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

The Veteran's psychiatric disorder is also adequately encompassed by the general rating criteria for mental disorders, which divide the varying degrees of mental impairment into broad categories.  His symptoms of memory impairment, sleep impairment, disorientation to place and time, outbursts and abrupt mood changes, inability to manage financial affairs, inability to establish and maintain social relationships, and inability to maintain employment fit squarely within the maximum (i.e. 100 percent) schedular rating criteria for psychiatric disorders.  

The Board is cognizant of the Court's decision of Johnson v. McDonald, in which the Federal Circuit held that 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).  In this case, based on the evidence currently of record, the schedular criteria for each of the Veteran's service-connected disabilities adequately contemplate the symptoms experienced by the Veteran, and he has not contended otherwise.  As such, there is no need to refer this case for an extraschedular rating based on the combined impact of multiple disabilities.  

The Board also notes that, in the absence of an exceptional or unusual disability picture under the first Thun factor, marked interference with employment is not sufficient by itself to warrant extraschedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996).  Accordingly, the Board finds that the schedular rating criteria adequately address his disabilities, and referral for extraschedular consideration is not warranted. 


ORDER

A schedular disability rating of 100 percent for a psychiatric disorder during the appeal period is granted. 

A schedular disability rating of 20 percent, but no higher, for a low back disability during the appeal period is granted. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


